Name: Commission Regulation (EC) No 1872/2003 of 22 October 2003 authorising transfers between the quantitative limits of textiles and clothing products originating in the Republic of Korea
 Type: Regulation
 Subject Matter: Asia and Oceania;  leather and textile industries;  international trade
 Date Published: nan

 Avis juridique important|32003R1872Commission Regulation (EC) No 1872/2003 of 22 October 2003 authorising transfers between the quantitative limits of textiles and clothing products originating in the Republic of Korea Official Journal L 275 , 25/10/2003 P. 0007 - 0008Commission Regulation (EC) No 1872/2003of 22 October 2003authorising transfers between the quantitative limits of textiles and clothing products originating in the Republic of KoreaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries(1), as last amended by Regulation (EC) No 138/2003(2), and in particular Article 7 thereof,Whereas:(1) The Agreement between the European Economic Community and the Republic of Korea on trade in textile products, initialled on 7 August 1986 and approved by Council Decision 87/471/EEC(3), as last amended by an Agreement in the form of an Exchange of Letters, initialled on 22 December 1994 and approved by Council Decision 95/131/EC(4), provides that transfers may be made between quota years.(2) The Republic of Korea submitted a request for transfers between quota years on 22 September 2003.(3) The transfers requested by the Republic of Korea fall within the limits of the flexibility provisions referred to in Article 7 of Regulation (EEC) No 3030/93 and set out in Annex VIII thereto.(4) It is appropriate to grant the request.(5) It is desirable for this Regulation to enter into force on the day after its publication in order to allow operators to benefit from it as soon as possible.(6) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee set up by Article 17 of Regulation (EEC) No 3030/93,HAS ADOPTED THIS REGULATION:Article 1Transfers between the quantitative limits for textile goods originating in the Republic of Korea are authorised for the quota year 2003 in accordance with the Annex.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 October 2003.For the CommissionPascal LamyMember of the Commission(1) OJ L 275, 8.11.1993, p. 1.(2) OJ L 23, 28.1.2003, p. 1.(3) OJ L 263, 14.9.1987, p. 37.(4) OJ L 94, 26.4.1995, p. 1.ANNEX>TABLE>